DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-10 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
Response to Arguments
Applicant’s remarks dated 18 November 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 2 and 4-10 under 35 U.S.C. 103 over Badakhshan is MAINTAINED and updated below to reflect the instant amendment. The rejection of claims 3 and 8-10 under 35 U.S.C> 103 is updated below as it was based on the independent claim rejection.
The traversal is that “. . . nowhere does Badakhshan teach SWCNTs have high-purity nor SWCNTs comprise at least 95% of the mass of carbon” (Remarks at 6). Badakhshan discloses SWCNTs (They distinguish discussion of SWCNTs from CNTs, CNTS imply non-SWNCT present whereas SWCNTs mean only SWCNTs are present, “ The term CNT is used for the samples in this report in order to
 indicate that they were not purified SWCNT sample”) as such the SWCNTs of “Table 1” sample D0381 would represent >95% SWCNT content as they represent just SWCNTs per that discussion).

	The rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 102(a)(1) over Wirth is WITHDRAWN over the instant amendment as Wirth does not expressly state >95% of the C content is SWCNT based.

The rejection of claims 1 and 4-7 under 35 U.S.C. 103 over Danczyk is updated below to reflect the instant amendment.
The traversal is that “Danczyk does not teach SWCNTs have high-purity of SWCNTs comprise at elast 9% of mass of carbon. Instead, Danzyk teaches against high concentrationof SWCNTs in solid rocket fuels. Dancyk[sic] teaches that ‘high concentration of SWCNT (>90%) do not exhibit photoignition effect” (Remarks at 8). Applicants are misconstruing the statement of page 2 of Danczyk. It states “Based
 on our experience samples with high concentration of SWCNT (>90%) do not exhibit photoignition effect”, this is not a discussion of carbon content, but the mass overall of SWCNTs in the sample. Danczyk utilizes HiPCO obtained SWCNTs (Dancyzk at 2). These are the same way the SWCNTs the instant application utilizes without additional purification (Instant Specification at [0033]). As such, the purity is considered to be “high” and greater than 95% SWCNTs making up the C content absent evidence to the contrary.

The rejection of claims 1, 2, 4 and 6 under 35 U.S.C. 103 over McElrath in view of Zhao is WITHDRAWN over the instant amendment as adding the M/C of Zhao to the SWNCTs of McElrath would result in excess carbon being added such that >95% of the carbon mass being SWCNTs would not be present.

The rejection of claims 1, 2, 4 and 6 under 35 U.S.C. 103 over Zhao in view of McElrath is MAINTAINED and updated below to reflect the instant amendment.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badakhshan.
Regarding claims 1, 2, 4 and 5, Badakhshan discloses a solid rocket motor fuel (Badakhshan at 6) comprising an energetic material (SRF) and an opacifier comprising a mixture of SWCNTs (See the above “Response to Arguments” section) and carbon encapsulated iron (Badakhshan at 6, as the CNTs which are a fullerene carbon material encapsulate the iron).
Turning to claims 6 and 7, 18% Fe concentration can be utilized (Badakhshan at 8).
With respect to claims 8-10, Badakhshan does not expressly state an increase in impulse of ~4.5%, a peak velocity increase of ~10.7%, and a peak acceleration of ~31.7%, however given usage of SWCNT of high purity and carbon encapsulated iron nanoparticles at 18% mass, one of ordinary skill in the art would expect the same fuel properties given the same overall composition absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics .

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danczyk.
Regarding claims 1, 2, 4 and 5, Danczyk discloses a solid rocket fuel (Danczyk at 1) comprising an energetic material and an opacifier comprising a mixture of high-purity SWCNT (made via the HiPCO process, Danczyk at 2, which is expected to result in the same purity SWCNTs as that instantly disclosed and thusly also meeting claim 2) and a non-oxidizable metallic nanoparticles (iron encapsulated in the nanotube which is a fullerene material, Id.).
Turning to claims 6 and 7, the Fe content can be 18% (Danczyk at “Table 1”). 
With respect to claims 8-10, Dancxyk does not expressly state an increase in impulse of ~4.5%, a peak velocity increase of ~10.7%, and a peak acceleration of ~31.7%, however given usage of SWCNT of high purity and carbon encapsulated iron nanoparticles at 18% mass, one of ordinary skill in the art would expect the same fuel properties given the same overall composition absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Claim Rejections - 35 USC § 103
Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Badakhshan as applied to claim 1 above.
As to claim 3, Badakhshan discloses that the CNT diameter is <30 nm (Badakhshan at 8). As the CNT and catalyst diameter are related, the catalyst size is also then <30 nm which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
The rejection of claims 8-10 from above are incorporated by reference in their entirety as an alternative based on the broader particle diameter disclosure.

Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 over Zhao in view of McElrath.
Regarding claim 1, Zhao discloses a solid rocket motor fuel comprising ammonium perchlorate and an opacifier of Fe/C and Co/C (Zhao at “Abstract”).
However, Zhao does not expressly state usage of SWCNTs for the carbon.
McElrath in a composition for rocket fuel discloses usage of SWCNT (The rejection from supra regarding McElrath is incorporated by reference with respect to high-purity).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the composition of Zhao in view of the SWCNT addition of McElrath. The teaching or suggested motivation in doing so being thermal management/control of burning rate (McElrath at [0015]).
Turning to claim 6 and 7, 10% of M/C is added (Zhao at “Abstract”).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
et al., discloses HiPCO SWCNTs and iron nanoparticles but does not disclose usage as a solid rocket fuel including an energetic material along with an opacifier of SWCNT/metallic nanoparticles.

Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759